Title: From Benjamin Franklin to Anthony Tissington, 28 January 1772
From: Franklin, Benjamin
To: Tissington, Anthony


Dear Sir,
London, Jan. 28 1772
I received your very kind Letter of the 15th. together with the Turkey, which prov’d exceeding fine. We regal’d a Number of our Friends with it, and drank your and Mrs. Tissington’s Health, which we wish’d sincerely. Mrs. Stevenson keeps about, but is ever ailing, like your Dame, with Rheumatic Pains that fly from Limb to Limb continually. ’Tis a most wicked Distemper, and often puts me in mind of the Saying of a Scotch Divine to some of his Brethren who were complaining that their Flocks had of late been infected with Arianism and Socinianism. Mine, says he, is infected with a worse ism than either of those. Pray, Brother, what can that be? It is, the Rheumatism!
I was a good deal mortified at not having it in my Power to call at Alfreton in my late Tours: But I hope for the Pleasure of seeing you both in London this Winter. Mrs. Stevenson and Sally Franklin join in Wishes of every kind of Prosperity to you and yours, with, Dear Sir, Your oblig’d and affectionate Humble Servant
B Franklin
Mr Tissington
